Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 1 of 7 Page ID #:285
           Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 2 of 7 Page ID #:286

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                              ‘O’

II.      FACTUAL BACKGROUND
        On July 21, 2018, CPMD gang investigation officers Vijay Chawla and Denny Bak were
patrolling Harbor Boulevard in Costa Mesa, California. See Declaration of Vijay Chawla
(“Chawla Decl.”) ¶ 3; Declaration of Denny Bak (“Bak Decl.”) ¶ 3. At approximately 10 p.m.
that evening, Officers Chawla and Bak were traveling north on Harbor Boulevard when they saw
a gold Chevrolet Cavalier (the “Chevy”). Id. Officer Chawla claims he saw the Chevy drive onto
the wrong side of the street, in violation of California law. Id. Specifically, Officers Chawla
reports that he saw the Chevy’s left tires drive onto the wrong side of the street—i.e, that the left
tires of the Chevy entered the south bound lane—before returning to the north-bound lane and
stopping behind cars waiting to turn at a left turn lane. Id. Although there is no video footage of
this alleged violation, Chawla Decl. ¶ 4, according to Officer Chawla, he believed at that moment,
based on his observations, that the Chevy was driving on the wrong side of the road in violation
of California Vehicle Code § 21650. See Chawla Decl. at ¶ 3.

       Officer Chawla continued to observe the vehicle from behind and soon turned on its patrol
lights. The Chevy then crossed double yellow lines from the northbound lane to enter the
driveway and parking lot of a Jack In The Box restaurant on Harbor Boulevard. See Chawla Decl.
¶ 3; see also Bak Decl. ¶ 3. Dashboard camera video footage—now activated since the officers
had turned on their patrol lights—captures this maneuver. See Govt’s Ex. 2 at 22:01:11. Officer
Chawla states that he believed at the time that the Chevy’s crossing double yellow lines to enter
the restaurant’s driveway was an additional violation of the California Vehicle Code, specifically
§ 21460(a). See Chawla Decl. ¶ 3. Officer Chawla also reports that there were no posted signs
allowing drivers to make the kind of turn he had just observed the Chevy making into the parking
lot, which he understood to mean that the turn was unlawful. Id. Officer Bak also reports
observing the Chevy making the turn, and also claims that he believed the turn violated the state
vehicle code. Even though the officers are not tasked to traffic enforcement, the officers decided
to investigate the apparent traffic violation. They followed the Chevy into the parking lot with
their patrol lights on, and the Chevy parked in a parking space. See Govt’s Ex. 2 at 22:02:06.

       Officers Chawla and Bak approached the Chevy with their flashlights turned on, which
they state allowed them to see into the interior of the Chevy. See Chawla Decl. ¶ 5; Bak Decl.
¶ 6; see also Govt’s Ex. 2 at 22:02:09–22:02:19. From the video footage of the incident, lights
from the parking lot also appear to illuminate the car to some degree, as well. Id. Officer Chawla
approached the Chevy from the driver side where the driver’s window was rolled down. See
Chawla Decl. ¶ 5. Officer Bak approached the Chevy from the passenger side. Bak Decl. ¶ 6.
From the open window, Officer Chawla reports seeing three people in the car, the driver, a front-
seat passenger, and the back-seat passenger, later identified as Richardson. See Chawla Decl. ¶ 5;
see also Bak Decl. ¶ 7. Before approaching the Chevy, Officer Bak turned on his CMPD-issued

CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                              Page 2 of 7
           Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 3 of 7 Page ID #:287

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                            ‘O’

audio recording device located on his uniform. Bak Decl. ¶ 5. Officer Chawla evidently did not.1
According to the officers, the audio recording device records from the moment Officer Bak
activates the device until Officer Bak turns off the recording function. Bak Decl. ¶ 5. Since the
passenger-side back window was apparently rolled down when Officer Bak arrived at the back
of the Chevy, see Bak Decl. ¶ 7, the audio device captured Officer Bak’s conversations with
Richardson during the stop, see generally Govt’s Ex. 3 (audio recording).

       When he arrived to the back window where Richardson was seated, Officer Bak claims he
saw a box that appeared to contain live ammunition next to Richardson. Id. During cross-
examination, Officer Bak recounted that he saw the box was marked with the word “Blazer.”
Recognizing the ammunition box, Officer Bak then asked Richardson, “Hey, do you have any
guns in the car right now?” Govt’s Ex. 3 at 00:57. There was not a clear response. Officer Bak
then asked Richardson again whether there were any guns in the car, and stated: “that’s not what
I asked him; there’s a box of ammo right there.” Govt’s Ex. 3 at 00:57–1:06. Officer Chawla
states he heard Officer Bak mention the box of ammunition during this exchange. See Chawla
Decl. ¶ 6. Officer Bak again asked Richardson whether there were any guns in the car, to which
Richardson can be heard answering “no” because he is “a felon.” Govt’s Ex. 3 at 1:06–1:28.
Officer Chawla claims he also heard Richardson state that he is a felon. See Chawla Decl. ¶ 7.
Richardson then appeared to Officer Bak to hesitate answering his questions about weapons. See
Bak Decl. ¶ 7. Officer Bak reports that he knew that felons are not allowed to possess any firearms
or ammunition. See Bak Decl. ¶ 7. Officer Chawla then looked at the backseat of the Chevy and
saw the box of ammunition as well. See Chawla Decl. ¶ 6. Officer Chawla then looked at
Richardson through driver-side rear window and saw a silver colored handgun magazine tucked
under his left thigh. See Chawla Decl. ¶ 6.

       Officer Chawla called for backup because the Chevy contained ammunition and what
appeared to be a handgun magazine. See Chawla Decl. ¶ 8. Officer Chawla removed the driver
after backup officers arrived. See Chawla Decl. ¶ 9. Another CMPD officer conducted a pat-
down search of the driver, but found no weapons. See Chawla Decl. ¶ 9. Officer Bak then
removed Richardson, patted him down for a weapon, but did not find a gun or other weapons on

         1
         At the suppression hearing, the Court permitted Richardson to introduce evidence that
Officer Chawla has, on at least one other occasion, failed to activate his audio recording device
while conducting an investigation. The Court permitted this evidence (but not other unrelated
evidence concerning unverified excessive force allegations that have been asserted against
Officer Chawla) over the government’s objection (ECF No. 60) on grounds that it was admissible
under Federal Rule of Evidence 404(b) to show Officer Chawla’s pattern or practice of operation,
but not for other purposes.

CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                            Page 3 of 7
           Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 4 of 7 Page ID #:288

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                            ‘O’

Richardson. See Chawla Decl. ¶ 9; Bak Decl. ¶ 9. One of the CPMD responding backup officers
then informed Officer Chawla that the driver had told him that there was a firearm in the front
passenger side of the Chevy. See Chawla Decl. ¶ 9. Officer Chawla then opened the front
passenger door and removed the front-seat passenger from the Chevy, conducted a pat-down
search for weapons, and found a Kahr CW 40 .40 caliber handgun concealed on the left side of
that person’s waistband. See Chawla Decl. ¶ 9. After removing the handgun from that person’s
waistband, Officer Chawla found that the firearm did not have a magazine inserted, but it was
loaded with one .40 caliber round of ammunition in the chamber. See Chawla Decl. ¶ 9. The
officers later determined that the magazine recovered from the backseat belonged to that handgun.

       After removing the individuals from the Chevy, the officers photographed the scene,
including the inside of the Chevy. Photographs taken at the scene by Officer Bak show a box of
Blazer ammunition and a silver handgun magazine in the backseat of the Chevy. See Exs. 55-58.
Although a pair of white sneakers are also shown atop the backseat, the officers testified that
those sneakers were only placed there because Richardson had asked for them.

III.     LEGAL STANDARDS
      The Fourth Amendment to the United States Constitution guarantees “[t]he right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures.” U.S. Const. amend. IV. “[T]he ultimate touchstone of the Fourth Amendment is
‘reasonableness,’” Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006), and “reasonableness
generally requires the obtaining of a judicial warrant,” Vernonia Sch. Dist. 47J v. Acton, 515
U.S. 646, 653 (1995). “Because warrantless searches and seizures are per se unreasonable, the
government bears the burden of showing that a warrantless search or seizure falls within an
exception to the Fourth Amendment’s warrant requirement.” United States v. Cervantes, 703
F.3d 1135, 1141 (9th Cir. 2012).

       A traffic stop by local law enforcement constitutes a warrantless Fourth Amendment
“seizure of the occupants of the vehicle.” Heien v. North Carolina, 574 U.S. 54, 60 (2014)
(internal marks and citation omitted). “[T]he Fourth Amendment requires only reasonable
suspicion in the context of investigatory traffic stops.” See United States v. Lopez-Soto, 205 F.3d
1101, 1104-05 (9th Cir. 2000) (distinguishing Whren v. United States, 517 U.S. 806, 810 (1996),
“which tells us only that probable cause is sufficient to support a traffic stop, not that it is
necessary”); accord United States v. Choudhry, 461 F.3d 1097, 1100 (9th Cir. 2006) (holding that
“traffic stops are akin to the on-the-street encounters addressed in Terry v. Ohio, 392 U.S. 1
(1968)” and that “the same objective standard applies: a police officer may conduct an
investigatory traffic stop if the officer has ‘reasonable suspicion’ that a particular person ‘has
committed, is committing, or is about to commit a crime.’”) (citation omitted). Reasonable

CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                            Page 4 of 7
           Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 5 of 7 Page ID #:289

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                              ‘O’

suspicion must be based on “specific articulable facts which, together with objective reasonable
inferences, form the basis for suspecting the particular person detained is engaged in criminal
activity.” United States v. Job, 871 F.3d 852, 861 (9th Cir. 2017) (internal marks and citation
omitted). “[O]nly the facts known to [law enforcement] before they turned on their red signal
lights may be considered by the court in determining whether founded suspicion existed.” United
States v. Doe, 701 F.2d 819, 821 (9th Cir. 1983). In other words, law enforcement “cannot
retroactively justify” a traffic stop “on the basis of” information discovered “after-the-fact.”
Moreno v. Baca, 431 F.3d 633, 641 (9th Cir. 2005).
       “Searches and seizures that offend the Fourth Amendment are unlawful and evidence
obtained as a direct or indirect result of such invasions is considered ‘fruit of the poisonous tree’
and is inadmissible under the exclusionary rule.” United States v. McClendon, 713 F.3d 1211,
1215 (9th Cir. 2013). Accordingly, a defendant challenging the admissibility of evidence on the
basis of an unlawful search may bring a motion to suppress the evidence. See United States v.
Feil, No. 09-CR-00863-JSW-BZ, 2010 WL 11205823, at *1 (N.D. Cal. Sept. 29, 2010) (citing
Wong Sun v. United States, 371 U.S. 471, 488 (1963)).
IV.      DISCUSSION
       Richardson moves to suppress the evidence found in the Chevy on grounds that all of the
evidence is fruit of a constitutionally defective traffic stop that violated his Fourth Amendment
rights. See United States v. Twilley, 222 F.3d 1092, 1095 (9th Cir. 2000) (holding that “a
passenger may challenge a stop of a vehicle on Fourth Amendment grounds even if she has no
possessory or ownership interest in the vehicle,” and that “evidence that was seized as a result of
that stop would be subject to suppression as ‘fruit of the poisonous tree’” if that stop were
unconstitutional).

        The government bears the burden to establish that the arresting CMPD officers had
reasonable suspicion to stop the Chevy. See Cervantes, 703 F.3d at 1141. It claims the officers
had reasonable suspicion on two independent grounds: (i) the alleged traffic violation observed
by Officer Chawla; and (ii) the alleged traffic violation observed by both Officers Chawla and
Bak, and recorded by the officers’ dashboard camera. Richardson contends that these
justifications are fabricated, and that a reasonable fact-finder should conclude that the officers are
not telling the truth.

       It is well-established that even a minor traffic infraction—if actually observed by law
enforcement—provides a lawful basis to stop a moving car, even if law enforcement only intends
to use that minor traffic infraction as a pretext to investigate other criminal activity. See Whren,
517 U.S. at 812-13; e.g., United States v. Chavez, No. 15-CR-00285-LHK, 2018 WL 3126444,
at *3 (N.D. Cal. June 26, 2018) (defendant’s minor traffic violation provided a legitimate basis

CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                               Page 5 of 7
           Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 6 of 7 Page ID #:290

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                              ‘O’

for law enforcement to pull defendant over, even pretextually) (citing Whren and United States
v. King, 244 F.3d 736, 738 (9th Cir. 2001)).

       Here, Richardson does not dispute that the officers would have been allowed to pull the
Chevy over if they actually observed the Chevy commit a traffic violation. Instead, Richardson
contends that the officers’ account is not credible. The Court disagrees. Even discounting
arguendo the first traffic violation for driving onto the wrong side of Harbor Boulevard, which
Officer Chawla testifies to have observed and which video footage renders plausible given the
placement of the Chevy’s rear tires on the wrong side of the roadway, both officers also saw—
and undisputed video evidence confirms—that the Chevy made a left turn into the Jack in the
Box parking lot across two double-yellow lines in violation of California Vehicle Code
§ 21460(a). This provision prohibits left turns across yellow lines into driveways unless signs
are present expressly authorizing those turns. No signs visible at that intersection permit such a
turn, and the officers testified that they also were aware of no such sign. At a minimum, and
based on those recorded observations alone, the officers could point to “specific, articulable facts”
to justify a “reasonable suspicion” sufficient to lawfully stop, and seize, the Chevy. Illinois v.
Wardlow, 528 U.S. 119, 123 (2000) (holding that a traffic stop is lawful in these circumstances).

       The search following that stop was also lawful. After observing the box of ammunition,
Officer Bak obtained independent and additional reasonable suspicion to prolong the stop. See
United States v. Evans, 786 F.3d 779, 788 (9th Cir. 2015) (“[A]n officer may prolong a traffic
stop if the prolongation itself is supported by independent reasonable suspicion.”); United States
v. Mendez, 476 F.3d 1077, 1080 (9th Cir. 2007) (holding that a police officer may expand the
scope of questioning beyond the initial purpose of a stop if and only if he articulates suspicious
factors that are particularized and objective).

       Once the stop was prolonged, the officers also had probable cause to remove the passengers
from the Chevy and search the Chevy pursuant to the automobile exception to the warrant
requirement described in California v. Acevedo, 500 U.S. 565, 569 (1991), as well as the plain
view exception set forth in Horton v. California, 496 U.S. 128, 135-36 (1990). Under the
automobile exception, law enforcement may search a car without a warrant when they have a
reasonable belief that a crime has been committed and the car contains evidence of the crime
“which by law is subject to seizure.” United States v. Ross, 456 U.S. 798, 805 (1982); see also
United States v. Ewing, 638 F.3d 1226, 1233 (9th Cir. 2011) (holding that automobile exception
to warrant requirement was satisfied where under the “totality of circumstances” there was “a fair
probability that a search of the car would yield evidence of criminal activity”). Where
established, law enforcement may search “every part of the vehicle and its contents that may
conceal the object of the search.” Ross, 456 U.S. at 806. Here, Officers Bak and Chawla each
had probable cause to search the Chevy since they observed ammunition and a handgun magazine

CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                              Page 6 of 7
           Case 8:19-cr-00182-CAS Document 63 Filed 07/20/20 Page 7 of 7 Page ID #:291

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES – GENERAL                              ‘O’

in the backseat, and overheard Richardson state that he is a felon. Those facts, taken together,
created a reasonable belief that Richardson was a felon in possession of ammunition and
potentially a firearm in violation of law, and that the Chevy contained evidence of that crime (i.e.,
the ammunition and the magazine). The officers were accordingly permitted to search the Chevy
for the weapon associated with the ammunition and magazine, and seize the ammunition and
magazine as evidence.

        Additionally, the plain view exception permits law enforcement officers to conduct a
search without a warrant if the officers are “[1] lawfully searching the area where the evidence is
found and [2] the incriminating nature of the evidence [is] immediately apparent.” Roe v. Sherry,
91 F.3d 1270, 1272 (9th Cir. 1996) (citing Horton, 496 U.S. at 135-36). Here, the officers were
lawfully approaching the Chevy when Officer Bak saw a box of ammunition, and Officer Chawla
observed the gun magazine, in plain view. The lighting in the parking lot, the fact that the officers
testified that they were carrying flashlights, the photographs showing the metallic gun magazine
and large box of ammunition clearly marked “Blazer” on the backseat, and the officers’ credible
testimony that they recalled seeing that magazine and that box and its markings, is all credible
evidence that the magazine and ammunition were, in fact, in plain view when the officers
approached. In combination with Richardson’s statement that he is a felon and the officers’
knowledge that felons cannot lawfully possess ammunition or firearms, the incriminating nature
of the ammunition and the handgun magazine were “immediately apparent” and independently
and additionally justified the search of the Chevy and the seizure of the ammunition and magazine
as evidence.

V.       CONCLUSION
      For the foregoing reasons, the Court DENIES Richardson’s motion to suppress evidence
recovered from the Chevy.
         IT IS SO ORDERED.
                                                                        00      :     00
                                             Initials of Deputy Clerk          CMJ




CR-11 (10/16)                         CRIMINAL MINUTES – GENERAL                              Page 7 of 7
